 


109 HR 1184 IH: Removing Impediments to Students Education Act 
U.S. House of Representatives
2005-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1184 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2005 
Mr. Frank of Massachusetts (for himself, Mr. Waxman, Mr. Owens, Mr. Markey, Mr. Payne, Mr. Hinchey, Mr. Lantos, Ms. Lee, Mr. Brown of Ohio, Mr. Cummings, Ms. Zoe Lofgren of California, Ms. Millender-McDonald, Mr. George Miller of California, Mr. Filner, Ms. Schakowsky, Mr. Farr, Mr. Van Hollen, Mr. McDermott, Ms. Watson, Mr. Olver, Mr. Abercrombie, Mr. Wexler, Mr. Clyburn, Ms. Slaughter, Mr. McGovern, Mr. Capuano, Ms. Carson, Ms. Velázquez, Ms. Eshoo, Mr. Stark, Mr. Kucinich, Mr. Matheson, Mr. Gutierrez, Mr. Grijalva, Mr. Israel, Mr. Tierney, Mr. Davis of Illinois, Mr. Allen, Mr. Towns, Ms. Waters, Mr. Conyers, Mr. Watt, Mr. Neal of Massachusetts, Ms. Linda T. Sánchez of California, Ms. Baldwin, Mrs. Jones of Ohio, Ms. Jackson-Lee of Texas, Mr. Rangel, Mr. Berman, Mr. Nadler, and Ms. Norton) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the Higher Education Act of 1965 to repeal the provisions prohibiting persons convicted of drug offenses from receiving student financial assistance. 
 
 
1.Short titleThis Act may be cited as the Removing Impediments to Students Education Act  or the RISE Act.
2.Repeal of provisions prohibiting persons convicted of drug offenses from receiving student financial assistanceSubsection (r) of section 484 of the Higher Education Act of 1965 (20 U.S.C. 1091(r)) is repealed. 
 
